DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Objections
Claims 12, 23 and 30 are objected to because of the following informalities:
Claims 12 and 23 recite a user equipment (UE) capable of supporting positioning. 
Claim 30 recites the program code is operable to configure at least one processor in a user equipment (UE) capable of supporting positioning.
Claims 12, 23 and 30 contain a phrase “capable of” in lines 1 and 2 respectively.  Claim 30 contains a phrase “operable to” in line 2.  Claim scope is not limited by claim language that suggests or make optional (i.e., operable to, capable of) but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  Such clause may render parts of the claim optional (See MPEP 2111.04).  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, 17-26 and 28-30 are rejected under 35 U.S.C. §103 as being unpatentable over Wang et al. (US 20180020423A1) hereinafter “Wang” in view of Xiao et al. (US 20180049152 A1) hereinafter “Xiao”
As per claim 1, Wang discloses a method of supporting positioning of a user equipment (UE) performed by the UE, comprising: 
receiving at least one reference signal resource configuration for transmitting reference signals for positioning (Wang, [0099], receive DL PRS from a serving cell and UL PRS configuration(s) for multiple cells)
transmitting or attempting to transmit the reference signals for positioning to one or more transmission-reception points (Wang, [0099], transmit UL PRS based on the UL PRS configuration(s))
sending a reference signal transmission report to a network entity (Wang, [0142], report the measurement(s) to the BS)

Xiao discloses the reference signal transmission report indicating that one or more of the reference signals were not transmitted according to the at least one reference signal resource configuration (Xiao, [0437], a service signal is not transmitted on a frequency band overlapped with that of a cell that transmits a PRS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xiao related to the reference signal transmission report indicating that one or more of the reference signals were not transmitted according to the at least one reference signal resource configuration and have modified the teaching of Wang in order to avoid a collision with downlink PRSs [0004]

As per claim 2, Wang in view of Xiao disclose the method of claim 1, wherein the reference signal transmission report further indicates that the one or more of the reference signals were not transmitted with the at least one reference signal resource configuration due to one or more of the following: the UE was unable to transmit the one or more of the reference signals; the one or more of the reference signals were transmitted with lower power than configured by the at least one reference signal resource configuration (Wang, [0043], lower transmit power levels); the one or more of the reference signals were transmitted on a different beam than configured by the at least one reference signal resource configuration; and any combination thereof. 

(Xiao, [0437], a service signal is not transmitted on a frequency band overlapped with that of a cell that transmits a PRS)

As per claim 4, Wang in view of Xiao disclose the method of claim 3, wherein the reasons that the one or more of the reference signals were not transmitted with the at least one reference signal resource configuration comprise one or more of the following: unable to transmit due to a serving Cell change (Xiao, [0022], other cells do not transmit a PDSCH service signal on a frequency band overlapped with that of the one cell); unable to transmit due to a collision with a downlink symbol; unable to transmit due to a collision with other uplink physical (PHY) channel; unable to transmit due to the at least one reference signal resource configuration being outside active bandwidth part; unable to transmit due to a collision with uplink or downlink radio frequency retuning time; transmitted the one or more of the reference signals with lower power than configured by the at least one reference signal resource configuration due to Carrier Aggregation Power limitations or Dual Connectivity (DC) or Maximum Permissible Exposure (MPE); transmitted the one or more of the reference signals using a spatial relation different than that configured by the at least one reference signal resource configuration due to a collision of a configured spatial relation with one of a higher priority channel; unable to transmit due to being in a discontinuous reception (DRX) mode; unable to transmit or transmitted the one or more of the reference signals with lower power than 

As per claim 6, Wang in view of Xiao disclose the method of claim 1, further comprising: receiving a second at least one reference signal resource configuration for transmitting reference signals (Wang, [0129], receiving at least one sounding reference signal (SRS))

As per claim 7, Wang in view of Xiao disclose the method of claim 1, wherein the at least one reference signal resource configuration is received from a location server (Wang, [0047], include one or more location services (LCS) servers 140)

As per claim 8, Wang in view of Xiao disclose the method of claim 1, wherein the at least one reference signal resource configuration is received from a serving cell (Wang, [0099], a UE may receive DL PRS from a serving cell)

As per claim 9, Wang in view of Xiao disclose the method of claim 8, wherein the serving cell is one of the one or more transmission-reception points (Wang, [0039], TRP (transmit receive point, transmission reception point, etc.)

As per claim 10, Wang in view of Xiao disclose the method of claim 1, wherein the reference signals comprise sounding reference signals (SRS) (Wang, [0129], at least one sounding reference signal (SRS))

(Wang, [0039], TRP (transmit receive point, transmission reception point, etc.)

As per claim 12, Wang discloses a user equipment (UE) capable of supporting positioning (Wang, [0108], a wireless node (e.g., a UE, an MTC UE, an eMTC UE, an NB-IoT UE)), comprising: 
an external interface for receiving and sending messages (Wang, [0113], the wireless node transmits the PRS)
at least one memory; and at least one processor coupled to the external interface and the at least one memory (Wang, claim 29, a memory coupled with the processing system), the at least one processor configured to: 
receive at least one reference signal resource configuration for transmitting reference signals for positioning (Wang, [0099], receive DL PRS from a serving cell and UL PRS configuration(s) for multiple cells)
transmit or attempting to transmit the reference signals for positioning to one or more transmission-reception points (Wang, [0099], transmit UL PRS based on the UL PRS configuration(s))
and send a reference signal transmission report to a network entity (Wang, [0142], report the measurement(s) to the BS)
Wang does not explicitly disclose the reference signal transmission report indicating that one or more of the reference signals were not transmitted according to the at least one reference signal resource configuration.
(Xiao, [0437], a service signal is not transmitted on a frequency band overlapped with that of a cell that transmits a PRS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xiao related to the reference signal transmission report indicating that one or more of the reference signals were not transmitted according to the at least one reference signal resource configuration and have modified the teaching of Wang in order to avoid a collision with uplink PRSs [0004]

As per claim 13, Wang in view of Xiao disclose the UE of claim 12, wherein the reference signal transmission report further indicates that the one or more of the reference signals were not transmitted with the at least one reference signal resource configuration due to one or more of the following: the UE was unable to transmit the one or more of the reference signals; the one or more of the reference signals were transmitted with lower power than configured by the at least one reference signal resource configuration (Wang, [0043], lower transmit power levels); the one or more of the reference signals were transmitted on a different beam than configured by the at least one reference signal resource configuration; and any combination thereof. 
As per claim 14, Wang in view of Xiao disclose the UE of claim 12, wherein the reference signal transmission report further indicates reasons that the one or more of the reference signals were not transmitted with the at least one reference signal resource (Xiao, [0437], a service signal is not transmitted on a frequency band overlapped with that of a cell that transmits a PRS)

As per claim 15, Wang in view of Xiao disclose the UE of claim 14, wherein the reasons that the one or more of the reference signals were not transmitted with the at least one reference signal resource configuration comprise one or more of the following: 
unable to transmit due to a serving Cell change; unable to transmit due to a collision with a downlink symbol (Xiao, [0022], other cells do not transmit a PDSCH service signal on a frequency band overlapped with that of the one cell); unable to transmit due to a collision with other uplink physical (PHY) channel; unable to transmit due to the at least one reference signal resource configuration being outside active bandwidth part; unable to transmit due to a collision with uplink or downlink radio frequency retuning time; transmitted the one or more of the reference signals with lower power than configured by the at least one reference signal resource configuration due to Carrier Aggregation Power limitations or Dual Connectivity (DC) or Maximum Permissible Exposure (MPE); transmitted the one or more of the reference signals using a spatial relation different than that configured by the at least one reference signal resource configuration due to a collision of a configured spatial relation with one of a higher priority channel; unable to transmit due to being in a discontinuous reception (DRX) mode; unable to transmit or transmitted the one or more of the reference signals with lower power than configured by the at least one reference signal resource configuration due to being in a low battery state; and any combination thereof. 

(Wang, [0129], receiving at least one sounding reference signal (SRS))

As per claim 18, Wang in view of Xiao disclose the UE of claim 12, wherein the at least one reference signal resource configuration is received from a location server (Wang, [0047], include one or more location services (LCS) servers 140)

As per claim 19, Wang in view of Xiao disclose the UE of claim 12, wherein the at least one reference signal resource configuration is received from a serving cell (Wang, [0099], a UE may receive DL PRS from a serving cell)

As per claim 20, Wang in view of Xiao disclose the UE of claim 19, wherein the serving cell is one of the one or more transmission-reception points (Wang, [0039], TRP (transmit receive point, transmission reception point, etc.)

As per claim 21, Wang in view of Xiao disclose the UE of claim 12, wherein the reference signals comprise sounding reference signals (SRS) (Wang, [0129], at least one sounding reference signal (SRS))

(Wang, [0039], TRP (transmit receive point, transmission reception point, etc.)

As per claim 23, Wang discloses a user equipment (UE) capable of supporting positioning, comprising: 
means for receiving at least one reference signal resource configuration for transmitting reference signals for positioning (Wang, [0099], receive DL PRS from a serving cell and UL PRS configuration(s) for multiple cells)
 means for transmitting or attempting to transmit the reference signals for positioning to one or more transmission-reception points (Wang, [0099], transmit UL PRS based on the UL PRS configuration(s))
and means for sending a reference signal transmission report to a network entity (Wang, [0142], report the measurement(s) to the BS)
Wang does not explicitly disclose the reference signal transmission report indicating that one or more of the reference signals were not transmitted according to the at least one reference signal resource configuration.
Xiao discloses the reference signal transmission report indicating that one or more of the reference signals were not transmitted according to the at least one reference signal resource configuration (Xiao, [0437], a service signal is not transmitted on a frequency band overlapped with that of a cell that transmits a PRS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xiao related to the reference signal 

As per claim 24, Wang in view of Xiao disclose the UE of claim 23, wherein the reference signal transmission report further indicates that the one or more of the reference signals were not transmitted with the at least one reference signal resource configuration due to one or more of the following: the UE was unable to transmit the one or more of the reference signals; the one or more of the reference signals were transmitted with lower power than configured by the at least one reference signal resource configuration (Wang, [0043], lower transmit power levels); the one or more of the reference signals were transmitted on a different beam than configured by the at least one reference signal resource configuration; and any combination thereof. 

As per claim 25, Wang in view of Xiao disclose the UE of claim 23, wherein the reference signal transmission report further indicates reasons that the one or more of the reference signals were not transmitted with the at least one reference signal resource configuration (Xiao, [0437], a service signal is not transmitted on a frequency band overlapped with that of a cell that transmits a PRS)

As per claim 26, Wang in view of Xiao disclose the UE of claim 25, wherein the reasons that the one or more of the reference signals were not transmitted with the at least one reference signal resource configuration comprise one or more of the following: unable to transmit due to a (Xiao, [0022], other cells do not transmit a PDSCH service signal on a frequency band overlapped with that of the one cell); unable to transmit due to a collision with a downlink symbol; unable to transmit due to a collision with other uplink physical (PHY) channel; unable to transmit due to the at least one reference signal resource configuration being outside active bandwidth part; unable to transmit due to a collision with uplink or downlink radio frequency retuning time; transmitted the one or more of the reference signals with lower power than configured by the at least one reference signal resource configuration due to Carrier Aggregation Power limitations or Dual Connectivity (DC) or Maximum Permissible Exposure (MPE); transmitted the one or more of the reference signals using a spatial relation different than that configured by the at least one reference signal resource configuration due to a collision of a configured spatial relation with one of a higher priority channel; unable to transmit due to being in a discontinuous reception (DRX) mode; unable to transmit or transmitted the one or more of the reference signals with lower power than configured by the at least one reference signal resource configuration due to being in a low battery state; and any combination thereof. 

As per claim 28, Wang in view of Xiao disclose the UE of claim 23, wherein the network entity is one of a location server, a base station, or a transmission-reception point, and wherein the at least one reference signal resource configuration is received from a location server or from a serving cell, the serving cell is one of the one or more transmission-reception points (Wang, [0039], TRP (transmit receive point, transmission reception point, etc.)

(Wang, [0129], at least one sounding reference signal (SRS))

As per claim 30, Wang discloses a non-transitory storage medium including program code stored thereon (Wang, [0160], the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium), the program code is operable to configure at least one processor in a user equipment (UE) capable of supporting positioning, comprising: 
program code to receive at least one reference signal resource configuration for transmitting reference signals for positioning (Wang, [0099], receive DL PRS from a serving cell and UL PRS configuration(s) for multiple cells)
program code to transmit or attempting to transmit the reference signals for positioning to one or more transmission-reception points (Wang, [0099], transmit UL PRS based on the UL PRS configuration(s)) 
and program code to send a reference signal transmission report to a network entity (Wang, [0142], report the measurement(s) to the BS)
Wang does not explicitly disclose the reference signal transmission report indicating that one or more of the reference signals were not transmitted according to the at least one reference signal resource configuration.
Xiao discloses the reference signal transmission report indicating that one or more of the reference signals were not transmitted according to the at least one reference signal resource (Xiao, [0437], a service signal is not transmitted on a frequency band overlapped with that of a cell that transmits a PRS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xiao related to the reference signal transmission report indicating that one or more of the reference signals were not transmitted according to the at least one reference signal resource configuration and have modified the teaching of Wang in order to avoid a collision with downlink PRSs [0004].

Claims 5, 16 and 27 are rejected under 35 U.S.C. §103 as being unpatentable over Wang in view of Xiao and further in view of Lee et al. (US 20160192376 A1) hereinafter “Lee”
As per claim 5, Wang in view of Xiao disclose the method of claim 4, they do not explicitly disclose wherein the reference signal transmission report further indicates one or more of the following: a slot ID, a subframe ID, or a frame ID that contains the one or more of the reference signals; a resource ID or resource set ID of the one or more of the reference signals; a reference ID of a first downlink signal that is configured for a spatial relation between a reference signal from a transmission-reception point and the reference signals configured with the at least one reference signal resource configuration if the one or more of the reference signals were not transmitted according to the spatial relation configuration of the at least one reference signal resource configuration; a spatial relation information according to which the one or more of the reference signals were transmitted if the one or more of the reference signals were transmitted using a different spatial relation than configured by the at least one reference signal resource configuration; a reference ID of a second downlink signal that is configured for path loss determination between a reference signal from a transmission-reception point and the 
Lee discloses wherein the reference signal transmission report further indicates one or more of the following: a slot ID, a subframe ID (Lee, [0078], include a downlink subframe ‘ID’), or a frame ID that contains the one or more of the reference signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to wherein the reference signal transmission report further indicates one or more of the following: a slot ID, a subframe ID or a frame ID that contains the one or more of the reference signals and have modified the teaching of Wang and Xiao in order to allocate the UL resource (Abstract)

As per claim 16, Wang in view of Xiao disclose the UE of claim 15, they do not explicitly disclose wherein the reference signal transmission report further indicates one or more of the following: a slot ID, a subframe ID, or a frame ID that contains the one or more of the reference signals; a resource ID or resource set ID of the one or more of the reference signals; a reference ID of a first downlink signal that is configured for a spatial relation between a reference signal from a transmission-reception point and the reference signals configured with the at least one reference signal resource configuration if the one or more of the reference signals 
Lee discloses wherein the reference signal transmission report further indicates one or more of the following: a slot ID, a subframe ID (Lee, [0078], include a downlink subframe ‘ID’), or a frame ID that contains the one or more of the reference signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to wherein the reference signal transmission report further indicates one or more of the following: a slot ID, a subframe ID or a frame ID that contains the one or more of the reference signals and have modified the teaching of Wang and Xiao in order to allocate UL resource (Abstract)


Lee discloses wherein the reference signal transmission report further indicates one or more of the following: a slot ID, a subframe ID (Lee, [0078], include a downlink subframe ‘ID’), or a frame ID that contains the one or more of the reference signals.
one or more of the following: a slot ID, a subframe ID or a frame ID that contains the one or more of the reference signals and have modified the teaching of Wang and Xiao in order to allocate the UL resource (Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571)270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462